Exhibit 10.2

RESTRICTED STOCK AGREEMENT

(Non-Employee Directors)

This Restricted Stock Agreement (“Agreement”) is made as of the          day of
                    , 20    , between Qwest Communications International Inc., a
Delaware corporation (the Company”), and                          (the
“Grantee”).

WHEREAS, pursuant to the Qwest Communications International Inc. Equity
Incentive Plan (the “Plan”), the Company desires to grant shares of Common
Stock, par value $0.01 per share, of the Company (“Common Stock”) to the Grantee
subject to the restrictions and on the terms and conditions specified below.

NOW THEREFORE, in connection with the mutual covenants hereinafter set forth and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows, intending to be
legally bound:

 

1. DEFINITIONS: CONFLICTS.

Capitalized terms used and not otherwise defined herein shall have the meanings
given thereto in the Plan. The terms and provisions of the Plan are incorporated
herein by reference. In the event of a conflict or inconsistency between the
terms and provisions of the Plan and the terms and provisions of this Agreement,
the terms and provisions of the Plan shall govern and control. In the event of a
conflict or inconsistency between the terms and conditions of this Agreement and
any agreement between Grantee and U S WEST, Inc. and/or its subsidiaries, the
terms and conditions of this Agreement shall govern and control.

 

2. GRANT OF RESTRICTED STOCK.

The Company hereby grants to the Grantee                          shares (the
“Shares”) of Common Stock (the “Restricted Stock”), effective as of
                    , 20     (the “Transfer Date”). After the Grantee becomes
the holder of record with respect to the Restricted Stock, the Grantee shall be
treated as the beneficial owner of the Restricted Stock and shall have the right
to receive all amounts, including cash and property of any kind, distributed
with respect to the Restricted Stock.

 

3. RESTRICTIONS.

The Grantee shall not sell, assign, transfer by gift or otherwise, pledge,
hypothecate, or otherwise dispose of, by operation of law or otherwise, any of
the Shares for the period commencing on the Transfer Date and ending on the
Expiration Date (as defined in Section 4 below), except as otherwise provided in
Section 4 or Section 6 or as otherwise permitted by this Agreement or the terms
of the Plan.



--------------------------------------------------------------------------------

If any transfer of Shares is made or attempted to be made contrary to the terms
of this Agreement, the Company shall have the right to acquire for its own
account, without the payment of any consideration therefor, such Shares from the
owner thereof or his or her transferee, at any time before or after such
prohibited transfer. In addition to any other legal or equitable remedies it may
have, the Company may enforce its rights to specific performance to the extent
permitted by law and may exercise such other equitable remedies then available
to it. The Company may refuse for any purpose to recognize any transferee who
receives Shares contrary to the provisions of this Agreement as a stockholder of
the Company and may retain and/or recover all dividends on such Shares that were
paid or payable subsequent to the date on which the prohibited transfer was made
or attempted.

 

4. VESTING; LAPSE OF RESTRICTIONS.

Except as otherwise provided in this Agreement, the Shares of Restricted Stock
shall vest                         ; provided that, with respect to each
installment, the Grantee has remained in continuous service as a member of the
Board of Directors of the Company (the “Directorship”) from the date hereof
until the date such installment is designed to vest.

The Restricted Stock shall be fully vested and this Agreement shall terminate on
the last date set forth (the “Expiration Date”). Shares that have become vested
and as to which the restrictions have lapsed shall be referred to as Vested
Shares. Shares that have not become vested and as to which the restrictions have
not lapsed shall be referred to as Unvested Shares.

Notwithstanding the vesting schedule set forth above, the Unvested Shares will
become Vested Shares in the event of the Grantee’s death or Disability.

The Grantee may, at Grantee’s discretion and subject to the policies of the
Company, sell, assign, transfer by gift or otherwise, hypothecate, or otherwise
dispose of, by operation of law or otherwise, any of the Vested Shares not
withheld by the Company for tax withholding purposes pursuant to Section 9.

 

5. TERMINATION OF DIRECTORSHIP; FORFEITURE OF UNVESTED SHARES.

In the event the Grantee’s Directorship is terminated for any reason other than
due to death or Disability, all Unvested Shares shall be forfeited and the
Grantee shall immediately transfer and assign to the Company, without the
requirement of consideration, all Unvested Shares, which shall promptly be
tendered to the Company by the delivery of certificates, if any, for such
Unvested Shares, duly endorsed in blank by the Grantee or the Grantee’s
representative or with stock powers attached thereto duly endorsed, at the
Company’s principal offices, all in form suitable for the transfer of such
Shares to the Company without the payment of any consideration therefor by the
Company. After the time at which any such Shares are required to be

 

- 2 -



--------------------------------------------------------------------------------

delivered to the Company for transfer to the Company, the Company shall not pay
any dividend to the Grantee on account of such Shares or permit the Grantee to
exercise any of the privileges or rights of a stockholder with respect to such
Shares, but shall, in so far as permitted by law, treat the Company as the owner
of such Shares.

 

6. CHANGE IN CONTROL

In the event of a Change in Control (as defined in Section 5.4(b) of the Plan),
all restrictions imposed under this Agreement shall lapse and all Unvested
Shares shall become Vested Shares.

 

7. ADJUSTMENT OF THE SHARES.

Upon the occurrence of an event described in Article IV of the Plan, the Shares
shall be adjusted in accordance with Article IV.

 

8. ENFORCEMENT OF RESTRICTIONS.

If a certificate or certificates representing Shares is issued, it shall bear
the following legend:

“The Shares of stock represented by this Certificate are subject to all of the
terms of a Restricted Stock Agreement between Qwest Communications International
Inc. and the registered owner of this Certificate (the “Agreement”) and to the
terms of the Qwest Communications International Inc. Equity Incentive Plan.
Copies of the Agreement and the Plan are on file at the office of the Company.
The Agreement, among other things, limits the right of the Owner to transfer the
Shares represented hereby and provide in certain circumstances that all or a
portion of the Shares must be returned to the Company.”

The Company may, in its sole discretion, require the Grantee to keep the
certificate, if any, representing the Unvested Shares, duly endorsed, in the
custody of the Company while the Unvested Shares are subject to the restrictions
contained in Section 3. The Company may, in its sole discretion, require that
the certificate, if any, representing the Unvested Shares, duly endorsed, be
held in the custody of a third party while the Unvested Shares are subject to
the restrictions contained in Section 3.

The Company’s Insider Trading Policy 100.110 requires that all Insiders must
pre-clear with the Law Department all proposed transactions in Qwest Securities
prior to transaction.

 

- 3 -



--------------------------------------------------------------------------------

9. TAX WITHHOLDING.

Notwithstanding any Plan provision to the contrary, upon the vesting of any
portion of the Shares, the Company shall withhold from the Vested Shares a
number of Shares having a value equal to the minimum amount required to be
withheld under applicable federal, state and local income and other tax laws
(collectively, “Withholding Taxes”). In such case, the value of the Shares to be
withheld shall be based on the closing price of the Company’s common stock as
reported on the New York Stock Exchange on the date the amount of the
Withholding Taxes is determined (the “Tax Date”).

 

10. BINDING EFFECT.

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

11. WAIVER OF RIGHT TO JURY TRIAL.

By signing this Agreement, Grantee voluntarily, knowingly and intelligently
waives any right he or she may have to a jury trial for all claims relating to
this Agreement and any other claim relating to Grantee’s Directorship. The
Company also hereby voluntarily, knowingly, and intelligently waives any right
it might otherwise have to a jury trial for all claims relating to this
Agreement and any other claim relating to Grantee’s Directorship.

 

12. GOVERNING LAW.

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware, without regard to the conflict of laws provisions of any
state. Any action to enforce this Agreement shall be brought in Colorado state
or federal district court and the parties waive any objection to the
jurisdiction or venue of such courts.

 

13. HEADINGS.

Headings are for the convenience of the parties and are not deemed to be part of
this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth opposite their signatures to be effective as of the date and year
first written above.

QWEST COMMUNICATIONS INTERNATIONAL INC.

Date:                     , 20    

 

- 4 -



--------------------------------------------------------------------------------

By:

    

[Name]

 

[Title]

  GRANTEE:

Date:                     , 20    

  

[name of director]

 

- 5 -



--------------------------------------------------------------------------------

NON-QUALIFIED STOCK OPTION AGREEMENT

(Non-Employee Directors)

This Option Agreement (the “Agreement”) is made as of                     ,
20     between Qwest Communications International Inc., a Delaware corporation
(the “Company”), and                          (the “Optionee”).

WHEREAS, pursuant to the Qwest Communications International Inc. Equity
Incentive Plan (the “Plan”), the Company desires to afford the Optionee the
opportunity to purchase shares of Common Stock, par value $.01 per share (the
“Common Shares”), of the Company.

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

1. DEFINITIONS: CONFLICTS.

Capitalized terms used and not otherwise defined herein shall have the meanings
given thereto in the Plan. The terms and provisions of the Plan are incorporated
herein by reference. In the event of a conflict or inconsistency between the
terms and provisions of the Plan and the terms and provisions of this Agreement,
the terms and provisions of the Plan shall govern and control. In the event of a
conflict or inconsistency between the terms and conditions of this Agreement and
any agreement between Optionee and U S WEST, Inc. and/or its subsidiaries, the
terms and conditions of this Agreement shall govern and control.

2. GRANT OF OPTIONS.

The Company hereby grants to the Optionee the right and option (the “Option” or
“Options”) to purchase up to, but not exceeding in the aggregate,
                         Common Shares, on the terms and conditions herein set
forth.

3. PURCHASE PRICE.

The purchase price of each Common Share covered by the Option shall be
$             (the “Purchase Price”).

4. TERM OF OPTIONS.

The term of the Option shall be ten (10) years from the date hereof, subject to
earlier termination as provided in Sections 6 and 7 hereof.



--------------------------------------------------------------------------------

5. VESTING OF OPTIONS.

The Option, subject to the terms, conditions and limitations contained herein,
shall vest and become exercisable with respect to the Common Shares
                        ; provided that, with respect to each installment, the
Optionee has remained in continuous service as a member of the Board of
Directors of the Company (the “Directorship”) from the date hereof until the
date such installment is designed to vest.

Notwithstanding the vesting schedule set forth above, the Options will vest in
full and become immediately exercisable in the event of the Optionee’s death or
Disability (as defined in the Plan) and under the circumstances described in
Section 7 below.

6. TERMINATION OF DIRECTORSHIP.

In the event the Optionee’s Directorship is terminated for reasons other than
due to death, Disability, or the circumstances described in Section 7 below, the
Option shall remain exercisable for a period of up to three months after such
termination, to the extent exercisable at the time of such termination. In the
event the Optionee’s Directorship terminates by reason of death or Disability,
the Option shall vest in full in accordance with Section 5 and shall remain
exercisable for a period of up to twenty-four (24) months after such
termination. Except as otherwise provided in this Agreement or the Plan, upon
any termination of the Optionee’s Directorship, the Option shall lapse as to any
Common Shares for which it has yet to become exercisable as of the date of such
termination.

7. CHANGE OF CONTROL

 

  (a) For purposes of this Agreement, “change in control” shall have the meaning
set forth in section 5.4(b) of the Plan.

 

  (b) In the event there is a change in control, the Option shall vest in full
and become immediately exercisable on the date of such change of control, and
shall remain vested and exercisable during the remaining term thereof.

8. TRANSFERABILITY OF OPTION.

Except to the extent permitted by the Committee in accordance with the
provisions of the Plan, the Optionee may not voluntarily or involuntarily
pledge, hypothecate, assign, sell or otherwise transfer the Option except by
will or the laws of descent and distribution, and during the Optionee’s
lifetime, the Option shall be exercisable only by the Optionee.

9. NO RIGHTS AS A SHAREHOLDER.

The Optionee shall have no rights as a shareholder with respect to any Common
Shares until the date of issuance to the Optionee of a certificate evidencing
such Common Shares. No adjustments, other than as provided in Article IV of the
Plan, shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions for which the record date is
prior to the date the certificate for such Common Shares is issued.

 

- 2 -



--------------------------------------------------------------------------------

10. REGISTRATION: GOVERNMENTAL APPROVAL.

The Option granted hereunder is subject to the requirement that, if at any time
the Committee determines, in its discretion, that the listing, registration, or
qualifications of Common Shares issuable upon exercise of the Option is required
by any securities exchange or under any state or Federal law, rule or
regulation, or the consent or approval of any governmental regulatory body or
other person is necessary or desirable as a condition of, or in connection with,
the issuance of Common Shares, no Common Shares shall be issued, in whole or in
part, unless such listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions or with such conditions as are
acceptable to the Committee.

11. METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by contacting the stock broker designated by the Company from time to
time and following such broker’s instructions. Alternatively, if Optionee wishes
to use his or her personal stock broker, Optionee may provide written notice to
the Company, Attention: Manager, Stock Administration. Such notice shall state
the election to exercise the Option and the number of Common Shares in respect
of which the Option is being exercised, shall be signed by the person or persons
so exercising the Option and shall be accompanied by payment in full of the
Purchase Price for such Common shares.

Payment of such Purchase Price shall be made in United States dollars by
certified check or bank cashier’s check payable to the order of the Company or
by wire transfer to such account as may be specified by the Company for this
purpose. Subject to such procedures and rules as may be adopted from time to
time by the Committee, the Optionee may also pay such Purchase Price by
(i) tendering to the Company Common Shares with an aggregate Fair Market Value
on the date of exercise equal to such Purchase Price provided that such Common
Shares must have been held by the Optionee for more than six (6) months,
(ii) delivery to the Company of a copy of irrevocable instructions to a
stockbroker to sell Common Shares or to authorize a loan from the stockbroker to
the Optionee and to deliver promptly to the Company an amount sufficient to pay
such Purchase Price, or (iii) any combination of the methods of payment
described in clauses (i) and (ii) and in the preceding sentence. The certificate
for Common Shares as to which the Option shall have been so exercised shall be
registered in the name of the person or persons so exercising the Option. All
Common Shares purchased upon the exercise of the Option as provided herein shall
be fully paid and non-assessable.

The Company’s Insider Trading Policy 100.110 requires that all Insiders must
pre-clear with the Law Department all proposed transactions in Qwest Securities
prior to transaction.

 

- 3 -



--------------------------------------------------------------------------------

12. INCOME TAX WITHHOLDING.

The Company may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of all federal, state, local and
other taxes required by law to be withheld with respect to the exercise of the
Option and the issuance of the Common Shares, including, but not limited to,
deducting the amount of any such withholding taxes from any other amount then or
thereafter payable to the Optionee, or requiring the Optionee, or the
beneficiary or legal representative of the Optionee, to pay to the Company the
amount required to be withheld or to execute such documents as the Company deems
necessary or desirable to enable it to satisfy its withholding obligations.

13. NON-QUALIFIED STOCK OPTION.

The Option granted hereunder is not intended to be an “incentive stock option”
within the meaning of Section 422 of the Code.

14. COMMITTEE DISCRETION; BINDING EFFECT.

Any decision, interpretation or other action made or taken in good faith by the
Committee arising out of or in connection with this Agreement, the Plan or the
Option shall be final, binding and conclusive on the Company, Optionee and any
respective heir, executor, administrator, successor or assign.

15. GOVERNING LAW.

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware, without regard to the conflict of laws provisions of any
state. Any action to enforce this Agreement shall be brought in Colorado state
or federal district court and the parties waive any objection to the
jurisdiction or venue of such courts.

16. WAIVER OF RIGHT TO JURY TRIAL.

By signing this Agreement, Optionee voluntarily, knowingly and intelligently
waives any right he or she may have to a jury trial for all claims relating to
this Agreement and any other claim relating to Optionee’s Directorship. The
Company also hereby voluntarily, knowingly, and intelligently waives any right
it might otherwise have to a jury trial for all claims relating to this
Agreement and any other claim relating to Optionee’s Directorship.

17. HEADINGS.

Headings are for the convenience of the parties and are not deemed to be part of
this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

- 4 -



--------------------------------------------------------------------------------

QWEST COMMUNICATIONS INTERNATIONAL INC. Date:                     , 20     By:  
   [Name]   [Title]   OPTIONEE: Date:                     , 20        [name of
director]

 

- 5 -